Title: To Thomas Jefferson from Francis Hopkinson, 20 April 1785
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. 20th. April 1785

Your Favour of the 13. Jany. last did not get to hand before the 16. Instt. I am much obliged to you for the philosophical Intelligence you gave me which I have communicated to Mr. Rittenhouse.  He is determined to watch carefully the appearances of the Star Eta of Antinous. I have written two or three Letters to you which I hope will get to hand. In one of them I enclosed a model of my further Improvement in the Manner of quilling a Harpsichord which I believe effectually completes that Business. It answers to Admiration in my Harpsichord which has been freely used since last Fall and not one Quill has failed, the Instrument remaining in perfect Touch, which is certainly a very great Acquisition.
I observe well what you say respecting your great Deficiency of American Intelligence and will chearfully supply you with two of our best Papers. I went however this Morning to Mr. Marbois and mentioned the Matter to him, and he tells me you are not aware of the monstrous Expence of Postage which he thinks you cannot get rid of for a Constancy and to such an Amount. I must think further on this Subject, or perhaps wait till I hear from you again, before I fully comply with your Orders. In the mean Time however I shall order two weekly Papers to be sent to me and shall keep them for you. We know little more of Congress here than you do in France—perhaps not so much. They are seldom or ever mentioned in the Papers and are less talked of than if they were in the West Indies Islands. They are settled at New York and according to Report are as little satisfied with their Situation there as they were in this City. They have resolved to build a fœderal City for themselves on the Banks of the Delaware either near or opposite to Trenton. Mr. Rt. Morris, Genl. Dickinson and a Mr. Brown of Rhode Island are appointed commissioners to carry this Resolution into Effect. Mr. Morris sets off for New York Tomorrow on that Business. What is called the Constitutional Party in this State are uppermost and playing the Mischief. They have published a Bill for Consideration which will probably pass next Session to demolish the Bank. The ostensible Reason is that it is incompatable with a free Government, but the real Reason is that Mr. Morris and the Directors of the Bank are not of the present ruling Party. They have also past a most iniquitous ex post facto Law to favour Mr. Holker in his Demands against Mr. Morris. It would be too long a Detail to give you a competent Idea of this Matter. Mr. Marbois has formed a kind of Coalition with Mr. Holker, and Mr. Morris and he are at Odds. This together with the Affair of Lonchamps, which Mr. Marbois has pursued with great Inveteracy have render’d Mr. Marbois very unpopular in this City. The Affair of Longchamps yet remains in Suspence before Congress.
I am very sorry Animal Magnetism is at End. I want much to  magnetise our Philosophical Society which still lies in a deep Trance. It will probably come to Life one of these Days and repay the Expectation of the World by giving a full and true Account of the wonderful Visions and prophecies it experienced during its State of Torpitude.
Mr. Rittenhouse has promised me that he will write to you and give his Letter to me to be forwarded, but not by this opportunity.
My Girls desire to be remember’d to their friend, Miss Patty. I am, dear Sir, with great Esteem Your truly affectionate & very humble Servt.,

Fras Hopkinson


The old Apology for a bad Scrawl—Excuse Haste.
I have not had an Opportunity of seeing Mr. Wright.

